Case 1:19-cv-22303-KMW Document 52 Entered on FLSD Docket 12/31/2020 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                      Case No.: 19-cv-22303-KMW

  FLORIDA CARRY, INC., a
  Florida not for profit corporation, et al.,

           Plaintiffs,
  vs.

  CITY OF MIAMI BEACH, et al.,

        Defendants.
  _________________________________/

        UNOPPOSED MOTION FOR A TWO-WEEK EXTENSION OF THE DEADLINE
                       TO FILE DISPOSITIVE MOTIONS

           Defendants, CITY OF MIAMI BEACH, MICHAEL GARCIA (“Officer M. Garcia”),

  KENNETH BOLDUC (“Officer Bolduc”), GUSTAVO VILLAMIL (“Officer Villamil”), BRIAN

  RIVERA (“Officer Rivera”), EDUARDO GARCIA (“Officer E. Garcia”), JESSICA

  SALABARRIA (“Officer Salabarria”), NAHAMI BICELIS (“Officer Bicelis”), ROBERT

  MITCHELL (“Officer Mitchell”), LAVANIEL HICKS (“Officer Hicks”), and ELIZABETH

  VIDAL (“Officer El. Vidal”) (collectively, the “Defendants”), by and through their undersigned

  counsel, hereby move this Court on an unopposed basis for a two-week extension, until and

  including January 19, 2021, of the deadline for the Parties to file all dispositive motions and

  memoranda of law. In support thereof, Defendants state as follows:

  1. On August 7, 2020, the Parties filed a Joint Motion for Enlargement of Trial and Pretrial

        Deadlines. [D.E. 43].

  2. On August 13, 2020, this Court entered an Amended Scheduling Order setting new pre-trial

        deadlines and a new trial date. [D.E. 49].
Case 1:19-cv-22303-KMW Document 52 Entered on FLSD Docket 12/31/2020 Page 2 of 6




  3. The Amended Scheduling Order provides January 5, 2021 as the deadline for the Parties to file

     all dispositive motions. Id. at 2.

  4. Defendants have been working diligently to prepare their dispositive motions in this matter;

     however, due to the press of other litigation matters, compounded by the holiday/end of year

     schedule, the complexity of the issues to be addressed on summary judgment, and other unique

     exigencies, Defendants require a brief extension of time in order to finalize and file such

     motions.

  5. Of significant note, on Thursday, December 17, 2020, counsel for the Defendant Officers was

     forced to shut down its law offices unexpectedly due to an employee’s testing positive for

     COVID-19 and remains short-staffed and open on only a limited basis as of the filing of this

     Motion, which has resulted in delays and a backlog of work in several matters, hindering

     Defendants’ efforts to finalize their dispositive motions by the upcoming deadline.

  6. Counsel for the City has also been relegated to working remotely due to COVID-19 safety

     protocols, which has further hindered Defendants’ efforts to finalize dispositive motions by the

     upcoming deadline.

  7. Defendants recognize that the Court’s Amended Scheduling Order states that the Court will

     grant no further extensions of deadlines, but respectfully wish to advise the Court of

     Defendants’ anticipation that based upon the above-stated issues which they submit constitute

     good cause, meeting the current dispositive motion deadline would be extraordinarily onerous

     despite their diligence.

  8. Accordingly, Defendants respectfully request a 14-day extension for the Parties to file their

     dispositive motions and memoranda of law, until and including January 19, 2021.




                                                  2
Case 1:19-cv-22303-KMW Document 52 Entered on FLSD Docket 12/31/2020 Page 3 of 6




  9. The brief extension of the deadline for the filing of dispositive motions requested herein is

      made in good faith and for no improper purpose or unnecessary delay and will not cause any

      undue delay to these proceedings.

  10. Importantly, the extension requested herein will not affect any other deadlines set forth in the

      Court’s Amended Scheduling Order.

  11. Moreover, trial of this cause is not set to commence until the Court’s two-week trial calendar

      beginning August 16, 2021, and thus the brief extension requested herein should not

      appreciably impact the Court’s ability to evaluate and rule upon the Parties’ dispositive

      motions in advance of trial.

  12. In compliance with S.D. Fla. L.R. 7.1(a)(3), the undersigned has conferred with Plaintiffs’

      counsel regarding the extensions requested herein, who has stated that Plaintiffs have no

      objection to the extension requested herein.

  13. In accordance with S.D. Fla. Local Rule 7.1(a), a proposed Order granting the instant motion

      is attached hereto as Exhibit “A”.

          WHEREFORE, based upon the foregoing, Defendants respectfully request that this

  Honorable Court enter an order extending the deadline for the filing of all dispositive motions until

  and including January 19, 2021, and providing any further relief this Court deems equitable and

  just.

          CERTIFICATE OF CONFERRAL PURSUANT TO S.D. FLA. L.R. 7.1(a)(3)

          Pursuant to Local Rule 7.1(a)(3), the undersigned hereby certifies that counsel for the

  movant has conferred with Plaintiffs’ counsel regarding the extensions sought herein, who has

  indicated that Plaintiffs have no objection to the relief requested herein.




                                                     3
Case 1:19-cv-22303-KMW Document 52 Entered on FLSD Docket 12/31/2020 Page 4 of 6




                Dated this 31st day of December, 2020.


                       Respectfully Submitted,

   s/Robert L. Switkes                               RAUL J. AGUILA, CITY ATTORNEY
   Robert L. Switkes, Esq.                           CITY OF MIAMI BEACH
   Florida Bar No. 241059                            1700 CONVENTION CENTER DR., 4TH FL
   rswitkes@switkeslaw.com                           MIAMI BEACH, FLORIDA 33139
   SWITKES & ZAPPALA, P.A.                           TELEPHONE: (305) 673-7470
   407 Lincoln Road, Penthouse SE                    FACSIMILE: (305) 673-7002
   Miami Beach, Florida 33139                        s/Robert F. Rosenwald
   Telephone: (305) 534-4757                         Robert F. Rosenwald, Jr., Esq.
   Facsimile: (305) 538-5504                         First Assistant City Attorney
   Attorneys for Defendant Officers                  Florida Bar No. 019003
                                                     E-Mail: RobertRosenwald@miamibeachfl.gov
                                                     Attorneys for Defendant, City of Miami Beach




                                                 4
Case 1:19-cv-22303-KMW Document 52 Entered on FLSD Docket 12/31/2020 Page 5 of 6




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 31st day of December, 2020, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on the

  attached Service List in the manner specified, either via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who

  are not authorized to receive electronically Notices of Electronic Filing.


                                                        s/Robert L. Switkes
                                                        Robert L. Switkes, Esq.




                                                   5
Case 1:19-cv-22303-KMW Document 52 Entered on FLSD Docket 12/31/2020 Page 6 of 6




                                         SERVICE LIST
                     Florida Carry, Inc., et al v. City of Miami Beach, et al.
                    United States District Court, Southern District of Florida
                                  Case No.: 19-cv-22303-KMW

  Eric Friday, Esq.
  Kingry & Friday
  1919 Atlantic Blvd.
  Jacksonville, Florida 32207
  Phone: 904-722-3333
  Fax: 954-900-1208
  E-Mail: efriday@ericfriday.com
  Attorney for Plaintiffs

  Noel H. Flasterstein, Esq.
  Law Offices of Noel H. Flasterstein
  1700 S. Dixie Hwy, Suite 501
  Boca Raton, Florida 33432
  Phone: 813-919-7400
  Attorney for Plaintiffs

  Mark Fishman, Esq.
  1700 Convention Center Drive
  4th Floor, Legal Department
  Miami Beach, Florida 33139
  Phone: 305-673-7470
  Attorney for Defendant, City of Miami Beach

  Robert F. Rosenwald, Esq.
  1700 Convention Center Drive
  4th Floor, Legal Department
  Miami Beach, Florida 33139
  Phone: 305-673-7470
  Fax: 305-673-7002
  E-Mail: RobertRosenwald@miamibeachfl.gov
  Attorney for Defendant, City of Miami Beach




                                                6
